 KEN MADDOX HEATING & AIR CONDITIONING 43Ken Maddox Heating & Air Conditioning, Inc. and Sheet Metal Workers™ International Association Local Union No. 20 a/w Sheet Metal Workers™ International Association, AFLŒCIO. Cases 25ŒCAŒ24297, 25ŒCAŒ24445, 25ŒCAŒ24987, and 25ŒCAŒ25565 September 5, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND SCHAUMBER On June 15, 1998, Administrative Law Judge Richard H. Beddow Jr. issued the attached decision. The Respon-dent filed exceptions and a supporting brief, the General Counsel filed a brief answering the Respondent™s excep-tions, and the Respondent filed a brief in reply to the General Counsel™s brief. On June 7, 2000, the Board re-manded this proceeding for further consideration pursu-ant to FES, 331 NLRB 9 (2000), affd. 301 F.3d 83 (3d Cir. 2002). On December 8, 2000, Judge Beddow issued a supplemental decision, also attached here. The Re-spondent filed exceptions to the supplemental decision and a supporting brief, and the General Counsel and the Charging Party each filed briefs answering the Respon-dent™s exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs, and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order. The judge found that the Respondent violated Section 8(a)(3) and (1) of the Act by maintaining a hiring policy that deprived 35 union members of both employment and consideration for employment. He further found that the one union member whom the Respondent knowingly hired was paid lower wages than other hires because of his union membership, also in violation of Section 8(a)(3) and (1). However, pursuant to our evaluation of the record as a whole, we conclude that there is insuffi-cient evidence that the Respondent engaged in any unlawful discrimination. Accordingly, we will reverse the judge™s findings and dismiss the complaint.1A. Background and the Judge™s Decisions The relevant time period in this case runs from May 1995 until September 1997. The Respondent installs and                                                            1 The Respondent has excepted to the judge™s denial of its motion to reopen the record to present evidence concerning allegedly improper compensation of certain witnesses by the Charging Party. In light of our dismissal of the complaint on other grounds, we find it unnecessary to consider this exception and the judge™s related findings in the ﬁState-ment of the Caseﬂ section of his supplemental decision. services residential heating/ventilation/air-conditioning systems in the Indianapolis area. It employs between 20 and 30 workers as service technicians, installers, ware-housemen, sheet metal workers, and helpers. The Re-spondent ran newspaper advertisements frequently throughout the time period, seeking to fill service techni-cian, installer, and helper vacancies. Pursuant to a ﬁsalt-ingﬂ campaign, members of the Charging Party re-sponded to the advertisements, both covertly (without revealing their union membership status), and overtly (openly indicating their union membership). Only 1 of the 37 overt union applicants named in the complaint was hired: Jesse Stamper. One covert union applicant, Steven Reintjes, was also hired. Overall, during the time period the Respondent hired 3 service technicians, 2 in-stallers, and 51 helpers, a total of 56 vacancies filled. The General Counsel alleged that the Respondent re-fused to consider for hire and refused to hire 36 overt union applicants because of their union membership, thereby violating Section 8(a)(3)™s prohibition against discrimination. The General Counsel also alleged that Stamper, although hired, was paid lower wages than other employees because of his union membership, also in violation of Section 8(a)(3) and (1). The judge issued two decisions in this proceeding. In the first, he found that the Respondent™s primary hiring policy was to give priority to applicants it had previously employed and to applicants referred by current employ-ees and business associates. (This will be called ﬁthe re-ferral policyﬂ hereafter.) The judge also found that be-tween 1991 and 1995, prior to the alleged unfair labor practices in this case, 95 percent of the Respondent™s hires were by referral. In addition, he found that General Manager Anthony Walker and Operations Manager Richard Farquer, the two officials who made the Re-spondent™s hiring decisions, routinely reviewed only the referral applications, and not those submitted outside the referral process. The judge also found that the vast majority of the ap-plications, the nonreferrals, were filed on receipt and reviewed only in a ﬁtop-of-the-pileﬂ situation. Thus, ac-cording to the Respondent, if former employees or re-ferred applicants were not available for an opening, Walker or Farquer proceeded alternatively to the ﬁtop of the pile,ﬂ i.e., to the most recent, relevant, nonreferred application on file. It is apparent that most of the nonre-ferred applications were submitted in response to the Respondent™s newspaper advertisements. The judge found that the referral policy was ﬁinher-ently destructive of important employee rightsﬂ within the meaning of NLRB v. Great Dane Trailers, 388 U.S. 26 (1967), because it precluded consideration of an entire 340 NLRB No. 7  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 44class of applicants, i.e., ove
rt union members. In his 
analysis, this finding satisfied the requirement of union 
animus to support the main discrimination allegations. 
He concluded that the policy itself violated Section 
8(a)(3), and that 35 alleged discriminatees were denied 
employment consideration pursuant to the unlawful pol-
icy.2 Moreover, the judge relied on this unfair labor prac-
tice finding to establish animus in concluding that the 
Respondent violated Section 8(a)(3) by paying Stamper 
lower starting wages than other similarly situated hires. 
The Respondent filed exceptions to the judge™s deci-
sion. While the case was pending on exceptions, the 
Board issued 
FES, supra, which clarified the analytical 
framework for refusal-to-hire and refusal-to-consider 

unfair labor practice allegations. The Board then re-
manded this proceeding to the judge for further consid-
eration in light of the 
FES decision. In his supplemental 
decision, the judge added an
 analysis in conformance 
with 
FES
; he affirmed his earlier findings to the extent 
consistent; and he concluded that the Respondent both 
refused to consider and refused to hire the alleged dis-
criminatees pursuant to the unlawful referral policy. He 
also affirmed his earlier unfair labor practice findings 
concerning Stamper. 
B. Discussion 
1. The allegations regarding the 35 union applicants 
a. The judge™s finding of an unlawful referral policy 
In its exceptions, the Respondent contends that the 
judge™s finding that the referral policy itself was unlaw-
ful is erroneous because the General Counsel neither 
alleged such a violation in the complaint nor litigated this 
theory of a violation at the hearing. We agree. 
As discussed more fully below, the General Counsel 
alleged that the overt union applicants whom the Re-
spondent did not hire were 
each individual victims of 
discrimination. His theory of the violation was essen-
tially that the alleged discriminatees were the subject of 
disparate treatment in the hiri
ng process because of their 
union membership. The General Counsel never alleged 
that the Respondent™s referral policy itself was in viola-
tion of the Act. Neither did he allege or litigate the 
Great Dane
 analysis applied by the judge in finding the policy 
unlawful and inherently representative of antiunion ani-
mus. The record makes clear that this was a posthearing 
addition to the case by the judge. 
                                                          
                                                           
2 The judge found that 1 of the original 36 alleged discriminatees 
failed to respond to a call for a job interview with the Respondent, and 
he dismissed the discrimination a
llegation concerning him. No excep-
tions were filed to this finding. Thus, there are 35 union applicants at 
issue before us. 
It is well established that the General Counsel™s theory 
of the case is controlling. See, e.g., 
Zurn/N.E.P.C.O.,
 329 NLRB 484 (1999). It is equally well established that it is 
inappropriate to make unfair 
labor practice findings that 
were not fully and fairly litigated. See, e.g., 
Q-1 Motor 
Express,
 308 NLRB 1267, 1268 (1992), enfd. 25 F.3d 
473 (7th Cir.1994), cert. denied 513 U.S. 1080 (1995). 
Therefore, we reverse the fi
nding that the Respondent™s 
referral policy per se violated the Act. Moreover, we do 
not pass on the judge™s theory that the policy was inher-
ently destructive of employee rights under the 
Great 
Dane
 doctrine and sufficient by itself to establish ani-
mus.
3 These matters clearly were neither alleged nor liti-
gated.  
Accordingly, the allegations of unlawful discrimina-
tion in the complaint must be supported by affirmative 
proof establishing by a preponderance of the evidence 
that the Respondent™s conduct was unlawfully motivated. 
As we will explain, such proof is lacking here. 
b. The General Counsel™s evidentiary showing 
The General Counsel has contended that a discrimina-
tory motive is established by the fact that, of 37 well-
qualified overt union applicants during the relevant time 
period, only 1 was hired and that instead, 55 nonunion 
applicants were hired for 56
 vacancies.  But our review 
of the record demonstrates that the Respondent™s hiring 
decisions regarding the alleged discriminatees were 

ﬁbased on neutral hiring policies, uniformly applied.ﬂ  
Sunland Construction Co.,
 309 NLRB 1224, 1229 fn. 33 
(1992).  The Board has found referral policies like the 
Respondent™s to be legitimate employment practices.
4   The General Counsel has not proved otherwise here.  
The Respondent™s referral policy had been in existence 
since at least 1991Š4 year
s before the alleged unfair 
labor practices in this caseŠand during that 4-year pe-
riod 95 percent of the Respo
ndent™s hires were by refer-
ral. Thus, the policy was not specifically adopted to 

counter the Union™s salting ca
mpaign. In turn, the evi-
dence does not establish (1) that the Respondent™s refer-
ral policy created a closed hiring system, effectively 
screening out union applicants; or (2) that the Respon-
dent applied its hiring policies disparately.   
 3 In light of our procedural disposition of the 
Great Dane issue, we find it unnecessary to consider whether 
Aztech Electric Co.,
 335 NLRB 
260 (2001), enf. denied in relevant part sub nom. 
Contractors™ Labor 
Pool v. NLRB,
 323 F.3d 1051 (D.C. Cir. 2003), cited by our concurring 
colleague, was rightly decided. 
4 Brandt Construction Co.,
 336 NLRB 733 (2001), petition for re-
view denied sub nom. 
Operating Engineers Local 150 v. NLRB,
 325 
F.3d 818 (7th Cir. 2003); 
Kanawha Stone Co.,
 334 NLRB 235, 236 
(2001); 
Zurn/N.E.P.C.O.,
 supra; 
Irwin Industries,
 325 NLRB 796, 798 
(1998); 
Belfance Electric, Inc.,
 319 NLRB 945, 946 (1995). 
 KEN MADDOX HEATING & AIR CONDITIONING 45c. The closed hiring system allegation 
Without invoking 
Great Dane,
 supra, the General 
Counsel argues that the Respondent™s referral policy cre-
ated a closed hiring system because current employees 
would be unlikely to refer union members given the Re-
spondent™s nonunion status. 
We reject that argument. 
 Although there is no evi-
dence that any union members were hired by referral 
during the relevant period, the General Counsel has not 
proved that the Respondent™s policy inevitably bars un-
ion members from referral or that the Respondent 
adopted the policy in order to eliminate the possibility 
that union adherents would be hired. It is noteworthy that 
similar referral systems operated by nonunion employers 
have resulted in the hiring of union members. See 
Ka-nawha Stone,
 supra at 237; 
Zurn/N.E.P.C.O.,
 supra. 
Thus, the bare fact that no union applicants were hired 
under the referral policy, without more, is not a ground 
for inferring that the Responde
nt™s hiring motives were 
unlawful. 
Further, the record establis
hes that the referral proce-
dure accounted for 50 of the 56 employees the Respon-
dent hired. The remaining six hiresŠone union applicant 
and five nonunion applicantsŠwere hired through the 
alternative ﬁtop-of-the-pileﬂ process. In addition to the 35 
union-member applicants at issue who were not referred 
and not hired, the record 
indicates that about 82 
nonun-
ion
 individuals who applied outside the referral system 
were not hired. Thus, the Respondent™s hiring policy 
excluded large numbers of nonunion, as well as union, 
applicants who were not referred. Contrary to the Gen-
eral Counsel™s view, this su
ggests that antiunion dis-
crimination did not influence the Respondent™s hiring 

decisions.5  d. The allegation of disparate operation 
The judge, in agreement with the General Counsel™s 
contentions, made certain findings that the Respondent 
operated its hiring policies on an inconsistent and/or dis-

parate basis. This suggested that the policies were a pre-
text for antiunion discrimination, and, thus, that the Re-
spondent™s conduct was unlawfully motivated. In light of 
                                                          
                                                           
5 In 
Glenn™s Trucking Co.,
 332 NLRB 880 (2000), enfd. 298 F.3d 
502, (6th Cir. 2002), a case not involving a referral policy, the Board 
found that the extreme disparity between the hiring of nonunion and 
union applicants contributed to a 
finding of antiunion animus. The 
Board also relied on the pretextual quality of the employer™s explana-
tion of its hiring decisions. 
Glenn™s
 is distinguishable from the present 
case in light of the Respondent™s referral policy, which excluded appli-
cants based on their nonreferred status rather than union membership, 
and in the absence of any other evidence that would support a finding 
of animus, as further discussed below. 
our review of the record, we do not agree that the Re-
spondent operated its policies pretextually. 
First, concerning the Respondent™s ﬁtop-of-the-pileﬂ 
rule for reviewing nonreferred applications, the judge 
found that General Manager Walker testified that he 
went to the top of the pile only one or two times during 
the relevant time period, yet the Respondent hired six 

nonreferred applicants. Howe
ver, the judge ignored the 
testimony of Operations Manager Farquer, who stated 

that he went to the top of the pile between three and four 
times during the relevant period. The testimony of these 
two witnesses, who were both responsible for hiring, is 
consistent with the employment of six nonreferred appli-
cants under the top-of-the-pile rule. 
Further, the judge found that the nonreferred hiring of 
Steven Reintjes, the covert union applicant, and Jesse 
Stamper, the overt union applicant, were not consistent 
with the top-of-the-pile rule, i.e., theirs were not the most 
recent applications filed when they were hired.
6 The re-cord, however, does not bear out the judge™s findings. 
Reintjes filed his application on April 15, 1996, and 
was hired on April 30, 1996. Between these two dates 10 
of the alleged discriminatees applied, and it would seem, 
as the judge found, that thes
e applicants should have 
taken ﬁtop-of-the-pileﬂ pr
ecedence over Reintjes. How-
ever, Reintjes was hired as a helper in the Respondent™s 
sheet-metal shop. The undis
puted evidence establishes 
that, although the Respondent 
did not require experience 
before hiring installation helpers, layout and fabrication 

experience was required for th
e sheet metal shop helper™s 
position. Of the alleged discriminatees who filed applica-
tions between April 15 and 30, Don Campbell, Ryan 
Striby, Eric Edwards, Jesse Stamper, Jason Wiley, Frank 
Sullivan, and Michael Wheatley did not list any layout or 
fabrication skills on their applications. Lloyd Campbell, 
Craig Gruell, and Darlene Haemmerle listed layout 
and/or fabrication as a ﬁspecial skill,ﬂ but none set out 
any prior employment using these skills. Distinct from 
these 10 applicants, Reintjes
 listed specific training in 
layout and fabrication, and over 3 years™ recent job ex-

perience in these areas. Accordingly, given the require-
ment that the shop helper have relevant experience, it is 
apparent that the Respondent did follow its top-of-the-
 6 The judge also implied that the remaining four nonreferred hirings 
were inconsistent with this aspect of the rule as well. The record does 
not support the judge™s findings concerning any of the four. James 
Lowes™s application was dated Sept
ember 11, 1995; he was hired on 
September 13, 1995. Tony Wise™s a
pplication was dated October 8, 
1996; he was hired on October 14, 1996. Damon Baker™s application 

was dated June 17, 1997; he
 was hired on June 18, 1997.  J. R. Roberts™ 
application was dated June 26, 1997;
 he was hired on June 30, 1997. 
The hiring of these four nonreferred applicants appears fully consistent 

with the top-of-the-pile rule.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 46pile rule, settling on Reintjes™ 
application because of his experience. 
Jesse Stamper submitted his application on April 16, 
1996, but was not hired until June 12, 1996, with several 
other applications, both union and nonunion, filed in the 
meantime. The undisputed evid
ence shows that there was 
an installation helper™s position to be filled immediately 

on June 12. With no referral application in hand, Walker 
gave instructions to call r
ecent nonreferred applicants 
based on a top-of-the-pile review. In the midst of this 
process, Stamper called, inquiring about the status of his 
application. Perceiving Stampe
r as the first applicant to 
respond, Walker invited him to interview and hired him 

that day. We find nothing inconsistent here with the Re-
spondent™s top-of-the-pile rule. 
Thus, in disagreement with the judge, we find no sig-
nificant evidence that the Re
spondent used the top-of-
the-pile policy inconsistently or otherwise in a pretextual 
fashion. 
In addition, the judge found the operation of the Re-
spondent™s referral policy pret
extual because five appli-

cants whom the Respondent said it hired as referrals did 
not supply a name in the ﬁr
eferred byﬂ section of their 
applications. We have reviewed these applications and 
the undisputed testimony associated with them. Chris 
Campbell did not fill in the ﬁreferred byﬂ box, but he 
wrote down General Manager Walker™s name as a refer-
ence elsewhere on the application. Walker testified that 
Campbell is his nephew and that he, himself, referred 
Campbell. Donald Winters did not fill in the ﬁreferred 
byﬂ box; Walker testified that
 he also referred Winters, 
who is his brother-in-law. Timothy Maynard was hired in 

1996 and rehired in July 1997; he did not fill in the refer-
ral box the first time and wrote ﬁfriendﬂ in the box the 
second time. The evidence shows that Maynard was a 
personal friend of Operations Manager Farquer when 
Farquer hired him in 1996, and that Maynard was rehired 
in 1997 because of his 
prior-employee status. Neil 
Brizendine did not fill in the referral box, but he listed 
ﬁKen Maddoxﬂ as a prior employer. Walker testified that 
Brizendine was hired because he was a prior employee. 
Scott Hale did not fill in the box, but he listed Farquer as 
a reference in another section of his application. Farquer 
testified that he both referred Hale and hired him. 
We conclude that each of these five hirings was con-
sistent with the Respondent™s referral policy. They pro-

vide no evidence that the Resp
ondent used the policy as a 
pretext to avoid hiring union members. 
Finally, the judge also relied, as evidence of animus, 
on the fact that the Respondent ran frequent employment 
advertisements despite doing virtually all its hiring from 
referrals. Apparently, the judge found this practice sus-
pect. We do not. The Respondent did not meet all its 
hiring needs through referrals alone, so it had to advertise 
for applicants. As to why it advertised so frequently, 
Farquer testified that when he could not fill a position 
through a referral, he cont
acted the most recent appli-
cants because they were more
 likely than less recent ap-
plicants to still be available. This suggests a legitimate 
reason for frequent advertisementsŠto maintain a cur-
rent pool of applicants likely to be available for employ-
ment. 
Based on our review of the record, then, we conclude 
that there is no substantial evidence that the Respondent 
refused to hire, or refused to consider for hire, the 35 
alleged discriminatees because of their union member-
ship. Therefore, the relevant complaint allegations are 
dismissed. 
2. The Stamper allegation  
Jesse Stamper, an overt union applicant, was hired on 
June 12, 1996, as an installer™s helper at $5 per hour. A 
month later, on July 12, he was given a raise to $6.50 per 
hour. 
The General Counsel alleged that Stamper was paid 
unreasonably low wages when he started with the Re-
spondent because of his union membership. The judge, 
applying 
Wright Line,
7 agreed, concluding that the Re-
spondent™s decision to pay low wages to Stamper vio-
lated Section 8(a)(3) and (1). He found that when 
Stamper and Walker discussed wages on June 12, 
Stamper sought $7 to $8 an hour based on his experience 
and the fact that he owned his own tools. The judge fur-
ther found that Wa
lker faced Stamper with a ﬁtake-it-or-
leave-itﬂ position at $5 per 
hour, and that Stamper acqui-
esced. The judge also
 found that only one other helper 
hired during the time period, Anthony Barrow, started at 

$5, but unlike Stamper, Barrow had no relevant experi-
ence. The judge found in addition that other helpers with 
less experience than Stamper were hired at higher wages. 
The judge relied on the 8(a)(3) violation he had already 
found concerning the 35 reject
ed union applicants as the 
primary basis for antiunion animus in his Stamper analy-

sis. He concluded that the General Counsel ultimately 
proved that the Respondent had engaged in unlawful 
discrimination against Stamper. We disagree, and we 
will dismiss this allegation. 
Contrary to the judge, we have concluded above that 
there was no significant evid
ence of unlawful motivation 
supporting the unfair labor practice allegations concern-
ing the 35 union applicants. Therefore, sufficient evi-
dence of antiunion motive to support the Stamper allega-
                                                          
 7 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
 KEN MADDOX HEATING & AIR CONDITIONING 47tion must be provided from some other source, if avail-
able. Stamper testified that on June 12 Walker offered him 
$5 per hour to work for the Respondent as an installation 
helper. Relying on his experience and the fact that he had 
his own tools, Stamper requested between $7 and $8 an 
hour. Walker again offered 
$5, and Stamper accepted it. 
Stamper™s testimony neither states nor suggests that 
Walker established a ﬁtake-it-
or-leave-itﬂ context during 
their discussion. 
Walker™s undisputed general testimony on the hiring of 
installation helpers and setting their wages is not incon-
sistent with Stamper™s testimony. Walker stated that ex-
perience is not required for this helper position and that 
helpers are expected to supply their own tools. He testi-
fied that he offers $5 per hour as a starting point, and 
then it goes back and forth, the applicant and Walker 
negotiating until they arrive at a figure acceptable to 
both.
8Taking account of the testimony of Stamper and 
Walker, it is apparent that Stamper™s experience and tool 
ownership were not critical factors in determining his 
starting wage level. It is also apparent that Stamper, for 
whatever reasons, chose not 
to negotiate with Walker, 
and instead quickly accepted 
the $5 offer. There are no 
grounds for finding unlawful motive on this evidence. 
Even if we assume that the General Counsel provided 
a basis for inferring a discriminatory motive, the overall 
record establishes that th
e Respondent™s treatment of 
Stamper would have been the same regardless of his un-
ion membership. It is true that Barrow, with very little 
experience, was hired at $5 per hour, and that other in-
stallation helpers were hired at higher pay than 
Stamper™s. While this raises a question, it is explicable 
by the fact that, unlike Barrow and most of the others, 
Stamper was not hired pursuant to a referral. He was 
neither known to the Respondent nor endorsed by anyone 
known to the Respondent, and, thus, there was a more 
limited basis to predict Stamper™s suitability for the job 
at the time he was hired. Also, Stamper was given a raise 
to $6.50 per hourŠa wage rate more in line with what 
                                                          
                                                           
8 The judge found that Steven Reintjes™ credited testimony concern-
ing his hiring refuted Walker™s positi
on that he offers helpers $5 an 
hour and then negotiates. Reintjes te
stified that after discussing his 
fabrication and layout experience an
d giving Walker a demonstration of 
his skills, Walker offered him the s
hop helper™s job and asked him what 
wages he would need. Reintjes responded ﬁ$7 an hourﬂ and Walker 
agreed. As we discussed previously, Reintjes was hired as a 
shop
 helper, a position that, unlike the installation helper position, requires specialized skills and prior experience. Accordingly, in disagreement with the 
judge, we find that his hiring situati
on is not comparable to Stamper™s 
or to those of any of the installation helpers the Respondent hired. 
other installation helpers receivedŠonce the Respondent 
was able to evaluate his abilities. 
The facts surrounding the setting of Stamper™s initially 
low wages create, at most, a mere suspicion that his un-
ion membership was the motivating factor.  However, 
this alone does not provide an adequate basis to find that 
the General Counsel proved unlawful discrimination. 

See, e.g., Frierson Building Supply Co.,
 328 NLRB 
1023, 1024 (1999). In the absence of any substantial evi-

dence of unlawful conduct 
by the Respondent, we dis-
miss the Stamper allegation. 
ORDER The complaint is dismissed. 
 MEMBER LIEBMAN, concurring. 
The complaint alleged that the Respondent unlawfully 
refused to hire or consider for hire 35 individuals who 

were union members, and that it discriminatorily paid 
union member Jesse Stamper after he was hired. I agree 
with my colleagues that the judge™s use of the 
Great 
Dane
1 doctrine to satisfy the animus requirement was not 
appropriate, because it was neither alleged nor litigated.
2   The majority™s analysis of the allegations of unlawful 
discrimination is consistent with the framework estab-
lished in 
FES
3 and Wright Line
.4I believe that the record contains strong evidence that 
antiunion animus motivated the Respondent™s failure to 

hire the union applicants.  Thus, the Respondent engaged 
in voluminous newspaper advertising of job vacancies, 
while at the same time asserting that it relied almost ex-

clusively on private referrals to fill those jobs.  None of 
the employees hired by referral was a union member.  
There is also the fact that, 
of the applicants hired who 
were not referred, five were nonunion and only one was a 
union member.   
However, even if the General Counsel had satisfied his 
initial evidentiary burden, the Respondent met its rebuttal 
burden under Wright Line,
 supra.  It demonstrated that its 
hiring decisions regarding the alleged discriminates were 
ﬁbased on neutral hiring policies, uniformly applied.ﬂ  
Sunland Construction Co.,
 309 NLRB 1224, 1229 fn. 33 
 1 NLRB v. Great Dane Trailers,
 388 U.S. 26 (1967). 
2 However, in my view, a 
Great Dane analysis of a referral policy like the Respondent™s would be viable in a future case, if properly 
alleged and litigated. Compare, 
Aztech Electric Co.,
 335 NLRB 260 
(2001), enf. denied in relevant part sub nom. 
Contractors™ Labor Pool 
v. NLRB,
 323 F.3d 1051 (D.C. Cir. 2003), where the Board found that 
an employer™s wage-comparability po
licy was inherently destructive of employee rights, relying in significant part on evidence of disparate 
impact similar in nature, if not in quantum, to the General Counsel™s 
evidence in this case. 3 331 NLRB 9 (2000), affd. 301 F.3d 83 (3d Cir. 2002). 
4 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 48(1992).  Further, the Respondent™s referral policy satis-
fies the standard set out in my dissenting opinion in 
Kelly Construction of Indiana,
 333 NLRB 1272, 1273 (2001). 
Thus, the policy was in existence long before the Union™s 

salting campaign against the Respondent began, it ap-
pears to have been openly promulgated, and it was 
widely disseminated to those involved in the hiring proc-

ess, i.e., General Manager Anthony Walker and Opera-
tions Manager Richard Farquer, the two hiring decision-
makers, as well as Office Manager Cheryl Maddox, who 
was involved in processing the applications. 
Overall, because evaluation 
of the entire record per-
suades me that the Respondent must prevail here, I agree 
that the complaint is properly dismissed. 
 Michael T. Beck 
and Belinda J. Brown, Esqs., 
for the General 
Counsel. Philip J. Gibbon Jr. and Todd N. Nierman, Esqs., 
of Indianapo-lis, Indiana, for the Respondent. 
Neal E. Gath, Esq. 
and Michael E. Van Gordon,
 of Indianapo-
lis, Indiana, for the Charging Party. 
DECISION STATEMENT OF THE CASE 
RICHARD H. BEDDOW JR., Administrative Law Judge.  
This matter was heard in Indianapolis, Indiana, on March 2Œ5, 
1998.  Subsequently to an extens
ion in the filing date briefs were filed by the General Counsel and the Respondent.  The 
proceeding is based upon an original charge filed October 26, 
1995, as amended, by Sheet Metal Workers™ International As-
sociation Local No. 20, a/w Sheet Metal Workers™ International 
Association, AFLŒCIO.  The Re
gional Director™s consolidated 
complaint dated January 30, 1998,
 alleges that the Respondent 
violated Section 8(a)(1) and (3) 
of the National Labor Relations Act (the Act) by refusing to hire named individuals because of 
the belief that they would engage in union or other protected 
concerted activities and to di
scourage employees from engag-
ing in such activities and that it paid lower wages to employee 
Jerse Stamper because of his union membership. 
On a review of the entire record in this case and from my ob-
servation of the witnesses and 
their demeanor, I make the fol-
lowing FINDINGS OF FACT 
I. JURISDICTION Respondent is engaged as a heating and air-conditioning 
contractor in the construction industry in the Indianapolis area.  

It annually purchases and receives goods and materials valued 
in excess of $50,000 directly fro
m points outside Indiana and it 
admits that at all times material, has been an employer engaged 
in operations affecting commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act. 
 It also admits that the Union 
is a labor organization within th
e meaning of Section 2(5) of 
the Act. 
II. THE ALLEGED UNFAIR LABOR PRACTICES 
The Respondent is a residential heating and air-conditioning 
contractor with almost all of its work coming from installing 
heating and air-conditioning (HVAC) units in newly con-
structed homes.  Of approximately 1500 installation jobs per-
formed yearly only a few are performed for commercial facili-
ties and it does not perform any industrial work. 
Anthony Walker is the Res
pondent™s general manager re-sponsible for the Company™s day-to-day operations.  Opera-
tions Manager Richard Farquer is responsible for preparing the Company™s material list and fo
r scheduling employees and both 
Walker and Farquer are responsible for making hiring deci-
sions. In 1997, the Company had approximately 27 hourly employ-
ees in the categories of helper, installer, service technician, and 
shop help (21 in these categories in 1996, and 18 in these cate-
gories in 1995).  About 18 of thes
e employees work in the field 
as installers or helpers along with 3 service technicians.  Re-spondent also has two employees who work in the shop fabri-
cating sheet metal and two employees in its warehouse.  The 
Company™s work is highly seasonal, with a busy season from 
June through October when it 
typically employs twice the 
number of helpers as compared to the winter season.  Installers 
work in the field actually installing the heating and air-
conditioning units into the home.  Installers also hang the nec-
essary ductwork to move the ai
r from the unit through the struc-
ture and they are required by the Respondent to have 2 years 
previous HVAC experience.  Each
 installer has a helper who does whatever the installer needs done including unload mate-

rials and getting parts.  Helpers hang ductwork but are not re-
quired by Respondent to have 
previous HVAC experience.  
Service technicians are responsible for troubleshooting and 
repairing residential HVAC equipment.  Service techs also do 
some installation work (about 10 percent of their job), and they 
are required by Respondent to have 2 years previous service 
experience.  As noted, the s
hop help includes warehousemen 
and sheet metal man.  Warehous
emen load and unload trucks, keep track of the inventory, and prepare the inventory for the 
field employees but they are 
not required to have HVAC ex-perience.  Sheet metal men work
 in the shop laying out fittings 
and fabricating fittings for particular jobs, and they are required 
to have sheet metal fabrication experience. 
On April 26, 1995, the Respond
ent ran an advertisement in 
the local newspaper which read, ﬁHVAC Helpers needed no 
experience necessary.  Apply 
at 5890 Churchman Ave.ﬂ  This same ad again on April 27 and 28, May 3 through 8, and May 
10 through 12.  On May 13, Re
spondent ran a new advertise-ment that read, ﬁHVAC Installe
rs and Helpers needed.  Good 
Benefits.  Apply at 5890 Churchman Ave.ﬂ  This ad ran from 

May 13 through 25. 
On May 18, 1995, in response 
to the latter ad described 
above, Peter Williams and Tyrone Moore, both members of 
Sheet Metal Workers Local Union No. 20, applied for employ-
ment with the Respondent.  Both
 men were wearing baseball 
style caps with the Union™s insignia on them whey they went to 
the Respondent™s facility and spoke to a receptionist.  They 
were given applications for em
ployment which they completed 
and returned.  Both listed the Union as their current employer 
 KEN MADDOX HEATING & AIR CONDITIONING 49on the job application.  The rece
ptionist took the applications 
and told them a Tony Walker 
would be calling them, and both 
men left.  Neither man was ever contacted by Respondent, and 
neither was ever offered an interview or a job by Respondent. 
Williams and Moore accurately listed the Union as their cur-
rent employer inasmuch as they were then participating in Lo-
cal 20™s apprenticeship program wherein apprentices are re-
quired to participate in a manda
tory 6-month program known as 
the ﬁYouth to Youth Program.ﬂ   
The Union™s apprenticeship program lasts for 5 years and 
apprentice typically participates 
in the Youth to Youth Program 
during the third year of his apprenticeship.  Pursuant to the 
collective-bargaining agreement between the Union and signa-
tory sheet metal companies, apprentices take a 6-month leave 
of absence to fulfill the requir
ements of the Youth to Youth 
Program.  During this time, the apprentices maintain the right 

to return to their jobs with the signatory contractors, however, 
the apprentice also holds the pa
id position of ﬁorganizerﬂ while 
participating in the Youth to 
Youth Program.  Signatory em-
ployers receive written notification from Union Business Agent 
Michael VanGordon that an appr
entice has been directed to 
ﬁbegin the Youth to Youth portion of his apprenticeshipﬂ and also receives written notification from VanGordon when the 
apprentices are released from program to return to work. 
Among other things, Youth to Youth organizers review local 
want ads related to their trade and thereafter visit nonunion 
employers to complete and s
ubmit applications for employ-
ment.  Organizers utilize both ﬁovertﬂ and ﬁcovert,ﬂ so called 
ﬁsaltingﬂ technics.  When applying overtly, Youth to Youth 
participants reveal their union 
affiliation to prospective em-
ployers by wearing hats and clothing containing Local 20 in-
signia, listing Local 20 as thei
r employer on employment appli-
cations, and sometimes by applyi
ng together in groups.  When 
applying covertly, they do not reveal their union affiliation to 
prospective employers and 
they usually apply alone. 
Youth to Youth organizers are paid the same hourly rate as 
that paid by the signatory sheet metal companies and until July 
1996, if an organizer successfully salted into a nonunion com-
pany, the Union would pay the participant the difference be-
tween his union hourly rate and the hourly rate paid by the 
nonunion company, plus an additional $2-an-hour incentive.  
After July 1996, Youth to Youth organizers who successfully 
salted into nonunion companies continued to be paid by Local 
20 and received whatever hourly rate was paid by the nonunion 
company as an additional incentive. 
Youth to Youth organizers record
 their salting activities on a 
variety of union documents, 
including ﬁJob Application Re-
ports,ﬂ ﬁCall Back Log Sheets,ﬂ and ﬁDaily Salt Logsﬂ and are 

expected to complete a job application report each time they 
apply at a nonunion company.  This report form contains a 
section entitled ﬁAffidavitﬂ and re
minds participants not to be 
vague because the section becomes ﬁpart of your SWORN 
AFFIDAVITﬂ (emphasis in original).  Organizers are instructed 
to call companies where they have applied to check on the 
status of their applications and to complete a Call Back Sheet 
recording the details of their 
telephone conversation.  Organiz-ers also complete a ﬁDaily Salt Logﬂ to record their activities 

when they successfully salt into a company. 
After Williams and Moore, other Youth to Youth organizers 
also applied for jobs with the Respondent between May 19, 
1995, and March 12, 1997.  Each tes
tified that he or she was on 
leave of absence from their signatory sheet metal company and 
applied overtly.  Each also we
re identified as having been 
named as a alleged discriminatee in similar unfair labor prac-
tices filed by Local 20 against other local companies. 
On May 19, union member Donald McQueen Jr., went to 
Respondent™s facility alone we
aring his union cap.  McQueen spoke to Office Manager Cheryl Maddox, the wife of owner 
Ken Maddox, and asked for an a
pplication, completed it, and 
returned it to her.  McQueen listed the Union as his current 
employer and organizer as his position.  Cheryl Maddox told 
McQueen that there was no one there to speak to him and he 
left.  McQueen subsequently 
called Respondent on three occa-
sions, May 22 and June 9 and 14, 1995.  Each time he spoke to 

Cheryl Maddox whose voice he recognized from their prior 
meeting.  In the first call, Maddox again told him there was no 
one there to speak to him.  When he called back the second 
time, Maddox said he would need to speak to Tony Walker 
who was not there at the time.  McQueen then left his name and 
phone number, but no one called hi
m back.  In the third call, 
Maddox again told him there was no one there to speak with 

him.  He was never contacted by
 Respondent or offered him an 
interview or a job. 
On May 22, union member James 
Santacroce Jr. went to Re-
spondent™s facility alone wearin
g his union cap.  He was given 
an application by a secretary which he completed and returned 
to her.  Santacroce testified that as he was completing his appli-
cation, an unknown individual walked through the office and 
asked if ﬁall we union guys do is dr[i]ve around putting in ap-
plications all day.ﬂ  Santacroce 
responded that he was just look-
ing for employment.  Santacro
ce called Respondent on June 15, 
and spoke to a ﬁRichard.ﬂ  Richard said he did not recall San-
tacroce™s application but that 
he would find it and call Santac-
roce, but he was not offered 
an interview or employment. 
Thereafter, the following organizer applicants ﬁovertlyﬂ went 
to the Respondent™s facility, sought to apply for jobs in re-
sponse to the Respondent™s ads,
 and completed applications that listed the Union as their current employer.  On May 25, 
brothers Devin and Jason Tice were
 told by the receptionist that 
the interviewer was too busy to speak with them.  Devin Tice 

then asked who would be doing the interviews and was told that 
Tony Walker would review the 
applications and schedule inter-views and that the applications were good for a year.  On June 
16, Devin Tice called and spoke to ﬁCheryl,ﬂ asked for Tony 
Walker and was told he was not in.  Jason Tice called Respon-
dent on June 22 and 23, and was 
told that Tony Walker was not 
in.  He left his name in both calls.  Neither applicant was ever 
contacted or offered an interview or employment by Respon-
dent. On June 22, 23, and 24, Respondent again ran an ad in the 
local paper seeking both HVAC help
ers and installers.  Shortly 
thereafter, between July 6 and August 8, the Respondent hired 

six helpers.  Following the June ads, Respondent ran additional 
ads on September 6, seeking HVAC helpers and installers.  
On September 6, after seeing the 
latter ad, organizers Gabriel 
Brooking, Ronald Cornwell, Todd Huyghe, and Donald 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 50McQueen applied for employment 
with Respondent.  As noted 
above, McQueen had previously
 applied on May 19, but had 
not been contacted.  Betwee
n September 13 and 18, the Re-
spondent hired two helpers and one installer. 
On September 25, organizers James Hail and Stephen Hill 
applied for employment after seeing the ad run on September 
24.  They were told that appli
cations were good for 1 year and 
that Tony and Richard handled the interviews.  On September 
26, five other union members 
responded to the ad described 
above.  On that date union me
mbers Anthony Abel, Douglas 
Barkdull, Steven Rogers, Geor
ge Sears, and Anthony Smith 
applied for employment with Re
spondent.  On October 5, or-
ganizers Theodore DeFronzio an
d Brady Piercefield, who had 
seen the last ad run by Respondent, also applied for employ-

ment.  Hill called on October 2 
and 18, to check on his applica-
tion and each time an unknown individual told him that they 

were not hiring.  Abel also 
called about October 15 and was 
told they were not hiring.  Meanwhile, the Respondent hired 
helpers on both September 25 and November 11. 
On April 1, 1996, the applicant hired a service technician 
and on April 14, April 17 through 20, April 27 through May 5, 
and May 16 through 20, ran an 
advertisement in the local newspaper seeking ﬁHeating & A/C In
stallers.ﬂ  This ad ran for 
a total of at least 18 days.  On April 15, organizer Steven (Jake) 
Reintjes applied for employment 
in response to the ad run the previous day.  Reintjes went 
to Respondent™s alone, not wear-ing any union paraphernalia and proceeded to apply ﬁcovertly.ﬂ  
He did not put any information 
on his application that would 
identify him as a union member. 
On April 30, he received a call from Tony Walker who asked 
him to come in for an intervie
w.  Walker questioned him about 
his lay out and duct installation 
experience and Reintjes told 
him that he had experience in both areas.  Walker told Reintjes 

that he might be getting in touc
h with him, called him the next 
day and asked him to come in and lay out a fitting.  Reintjes did 

the fitting and Walker offered him a position in the shop.  He 

asked Reintjes how much money 
he would need, and Reintjes 
said at least $7 an hour, and Wa
lker agreed.  Reintjes began 
work on May 7, and did not reveal his union affiliation to Re-
spondent until August 1.  He worked for Maddox without inci-
dent or complaint until August 9,
 when he voluntarily left.  
While working for Respondent, Wa
lker asked him if he knew 
anyone who needed a job and when Reintjes recommended a 
friend, Tony Barrow (who was not 
affiliated with the Union) 
Barrow was hired on July 9. 
On April 16, in response to the same ad, organizers Don 
Campbell, Lloyd Campbell, and 
Ryan Striby, overtly applied 
for employment.  All three returned the next day and were 
again told that the interviewers were not available.  They re-
peatedly called Respondent over 
the next several weeks and 
also went back to the facility several times and completed new 

applications. Organizers Eric Edwards and Jesse
 Stamper, also applied for 
employment with Respondent on 
April 16, 1996.  Edwards was never contacted and was never 
offered an interview or em-
ployment by Respondent. 
On May 13, Stamper called Respondent to check on the 
status of his application, asked 
for Tony and was told that he 
was not in.  Stamper called again on June 12, asked for Tony, 
and Walker got on the phone and as
ked if he had time to come 
in for an interview.  When St
amper arrived that same day, 
Walker reviewed his applica
tion, and questioned him about 
what kind of work he had done for his previous employer.  

Stamper said he had worked there for a couple of years and had 
installed ductwork in buildings and offices.  Walker asked him 
when he would be available, and Stamper said the next day.  He 
was told a position was available at $5 an hour.  Stamper re-

plied that with his experience an
d given the fact that he had his 
own tools, he thought he should get $7Œ$8 an hour.  Walker 

replied that the position was for $5 an hour, Stamper then ac-
cepted it,
1 and started work the next day.  He worked without 
incident or complaint until approximately August 24, when he 
voluntarily left.  While he was working there, the installer to 
whom Stamper was assigned, Keith, told Stamper that his pre-
vious helper had no experience and made $6.50 an hour. 
On April 17, organizers Jason Wiley, Frank Sullivan, and 
Michael Wheatley went overtly 
to Respondent™s facility and 
completed applications.  All three contacted Respondent nu-

merous times over the next several months and Sullivan com-
pleted new applications on May 
20 and June 12.  Wheatley 
reapplied on May 20, but Neither Wiley, Sullivan, or Wheatley 
were ever contacted by Responde
nt.  Organizers Craig Gruell 
and Darlene Haemmerle, also a
pplied on April 17.  They re-
peatedly contacted Respondent over the next several weeks 
both by telephone and in person.
  Haemmerle reapplied on May 
8, and Gruell reapplied on May 20.  When Haemmerle went 
back to Respondent™s facility on 
May 16, to check on the status 
of her application she saw that Respondent had posted a sign in 

front of its facility saying that they were accepting applications 
and were hiring HVAC installers a
nd helpers.  An identical sign 
was posted on the corner of the street. 
On May 17, in response to an ad, organizer Keith Peacher 
applied overtly for employment
 with Michael Wheatley and 
Lloyd Campbell, who had already applied. 
On May 20, organizer Kevin He
chinger applied for employ-
ment with Respondent and he called on June 5 and 10, to in-
quire about his application.  On June 10, after his call, Hech-inger received a message at the 
union hall that Respondent had 
called him.  The message did not say who specifically had 
called and contained no instruc
tions and Hechinger did not 
return the call. 
On March 12, 1997 organizers Mark Chittum, Tim Choate, 
Michael Rohr, Steve Shea, and Corey Stein responded overtly 
to an ad that Respondent had pla
ced in the local newspaper that 
day.  The ad read in part, 
ﬁHeating and air conditioning in-
stallers and apprentices needed.  Two years residential experi-
ence necessary for installers.  Si
x months residential experience 
preferred for apprentices.ﬂ 
On April 25, organizers Jas
on Ellis and David Walker ap-
plied for employment after seei
ng an ad that Respondent had 
run.  With the exception of Stamper and Hechinger, none of the 
overt applicants were called back or hired. 
                                                          
 1 At the time Stamper was hired th
e Union had already filed charges 
against Respondent in Case
s 25ŒCAŒ24297 and 25ŒCAŒ24987. 
 KEN MADDOX HEATING & AIR CONDITIONING 51The Respondent presented eviden
ce tending to show that it 
has a history of hiring helpers, installers, and service techni-
cians based upon referrals or
 recommendations from current 
employees and individuals ﬁassociatedﬂ with the company.  
Walker and Farquer frequently 
solicit employees for referrals 
and Respondent™s employees, ve
ndors and suppliers also pro-

vide it with unsolicited referrals. 
The Respondent hired only two 
installers between May 18, 
1995, and September 1997, Rob 
Kidwell on September 18, 
1995 (Kidwell had almost 3 year
s prior residential HVAC ex-perience with two local HVAC 
contractors), and Keith Kuss-
man on April 10, 1997 (Kussman had over 3 years residential 
HVAC experience with two local co
ntractors).  It also hired 
three service technicians during the time period, Robert 

McCormick on April 1, 1996 (who was referred by his son, 
Robert McCormick Jr., a company installer), Robert Juer-
genson on January 3, 1997 (Juergenson was a former company 
service technician who was rehired), and John Donaldson on 
June 27, 1997 (Donaldson was 
referred by installer John 
Coomer, and had extensive prio
r service technician experi-
ence). 
The Respondent also hired 51 helpers between May 18, 
1995, and September 10, 1997, and 46 were either referred by 
individuals employed by or asso
ciated with the Respondent or 
were former employees.  Of 
the five individuals hired for 

helper positions who were not
 referred, two were union mem-
bers, Stephen Reintjes (cover
tly), hired on May 7, 1996, and 
Jesse Stamper (overtly) on June 13, 1996. 
III. DISCUSSION This proceeding involves the 
Respondent™s apparent failure 
to hire union affiliated applicants for positions as heating and 
air-conditioning helper, installer and service technician and the 
allegedly discriminato
ry underpayment of the one union affili-
ated applicant who was hired. 
The Board endorses a causation test for cases turning on em-
ployer motivation, see 
Wright Line, 251 NLRB 1083 (1980), 
enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 
(1982), approved in NLRB v. Transportation Management 
Corp., 462 U.S. 393 (1983), however, the foundation of 8(a)(1) 
and (3) ﬁfailure to hireﬂ allega
tions rest on the holding of the 
Supreme Court ruling that an em
ployer may not discriminate 
against an applicant because of that person™s union status, 
Phelps Dodge Corp. v. NLRB,
 313 U.S. 177, 185Œ187 (1941). 
Based on the test set forth in 
Fluor Daniel, Inc.
, 304 NLRB 
970 (1991), and KRI Constructors, 290 NLRB 802, 811 (1988), 
and case cited therein, it is found th
at in a case of this nature the 
General Counsel meets his initial burden of proof when he 
establishes that (1) an individual files an employment applica-
tion; (2) the employer refused to hire the applicant; (3) the ap-
plicant is or might be expected to be a union supporter; (4) the 
employer has knowledge of th
e applicant™s union sympathies; 
(5) the employer maintains animus against union activity; and 
(6) the employer refuses to hire the applicant because of such 
animus.  In order to rebut the 
General Counsel™s case, the em-
ployer must establish that the 
applicant would not have been 
hired absent the discriminatory 
motive.  The qualifications of 
job applicant may be an expected element of why an employer 
might refuse to hire any individual and, accordingly, it is cus-
tomary in relation to criteria (1) that the record be developed to 
show that an applicant has the basic job experience or training 
to match up with the position for 
which an employer is seeking 
or accepting applications.  However, there is no requirement 

that the General Counsel show (a
t this stage of the proceeding) 
that an applicant has superior qualifications that would mandate 
his selection for employment.  Therefore, a resolution of an 
applicant™s total qualifications be
yond his basic suitability for 
the position involved is not an issue relevant to the basic crite-

ria necessary to prove a violatio
n of the Act.  The Respondent, however, asserts that the Genera
l Counsel failed to show the applicants were qualified for th
e position for which it was seek-
ing applicants and did not ﬁmatch upﬂ applicants with available 
jobs citing in NLRB v. Fluor Daniel, Inc.
, 102 F.3d 818 (6th 
Cir. 1996). 
This case does not arise in the Sixth Circuit and I find that it 
would be improper for me to rely on a court of appeals decision 
instead of relevant Board decisions on the issues, see 
Waco, Inc., 273 NLRB 746, 749 fn. 14 (1984), in which the Board 
emphasized that ﬁit is a judge™s 
duty to apply established Board 
precedent which the Supreme Court has not reversed,ﬂ citing 
Iowa Beef Packers, 
144 NLRB 615, 616 (1963).  See also 
Ford 
Motor Co., 
230 NLRB 716, 718 fn. 12 (1977), enfd. 571 F.2d 
993, 996Œ1002 (7th Cir. 1978), affd. 441 U.S. 488, 493 fn. 6 
(1979), and TCI West, Inc., 322 NLRB 928 (1997).  Accord-
ingly, I shall follow the Board™s precedent on the issue and I 
find that under the applicable Board criteria noted above the 
relevance of the qualification and job ﬁmatch upﬂ issue is pri-
marily one for examination at the compliance stage of the pro-
ceeding, see 
Fluor Daniel, Inc.
, 304 NLRB at 981, and 
Dean 
Contractors,
 285 NLRB 573Œ574 (1987). 
The Respondent also asserts that there is no showing of ani-
mus, that it chose to hire persons other than the alleged dis-

criminatees for legitimate nondisc
riminatory reasons and that, 
otherwise, the alleged discrimina
tees were not bona fide appli-
cants and that their participati
on in the Union™s Youth to Youth 

Program created a disqualifying conflict of interest for legiti-
mate employment with a nonunion company. 
Turning to the specific criteria and the evidence of record I 
find that it is clear that (1) appl
ications were filed; (2) the Re-
spondent refused to hire (or even consider) these applicants, 
with one exception; and (3) the applicants overtly displayed 
their union affiliation both by wearing union paraphernalia and 
by identifying their ﬁpresentﬂ employment as ﬁunion organ-
izer,ﬂ listing their participati
on in the Union™s apprenticeship program, and their past employment as sheet metal apprentices 
at union sheet metal companies.  With regard to item (4), it is 
shown that Respondent™s office ma
nager and wife of the owner 
dealt directly with some appli
cants wearing union paraphernalia 
and I credit organizer Santacroce™s testimony that someone in 
the Respondent™s office asked if ﬁall we union guys do is drive 
around putting in applications a
ll day.ﬂ  Otherwise, even 
thought it asserts that management people never looked at most 

of the applications, the Respondent appears to concede that it 
was aware of the Union™s 
repeated filing attempts. 
The Respondent contends that th
ere is no showing of animus 
(5), pointing out that it hired overt organizer Stamper and called 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 52organizer Hechinger at the union 
hall.  This argument appears 
to be disingenuous at best, inasmuch as when Stamper was 
hired on June 12, 1996, two of the involved unfair labor 
changes already had been file
d.  Moreover, the terms of 
Stamper™s employment (at only $5 an hour for an experienced 
apprentice with his own tools), as discussed below, demon-
strates an independent indicatio
n of animus inasmuch it shows 
other conduct by the Respondent 
in violation of the Act. 
While the Respondent™s general 
manager, Walker, presents 
the appearance of a benign attitude towards unions, it is unnec-
essary for the General Counsel 
to show blatant actions on the 
part of an employer in order 
to demonstrate antiunion animus 
and here, the Respondent does not
 persuasively show valid 
reasons why it did not consider
 looking at union-related appli-
cations for employment. 
The Respondent describes a cons
istent practice of soliciting 
and relying primarily on referral
s for its hiring needs (approxi-
mately 95 percent of it hiring between 1991 and 1995).  Despite 

the fact that it frequently runs
 newspaper ads seeking employ-
ees, it maintains that because the majority of its hiring needs 
are satisfied through the referral
 policy, Walker and Farquer 
(who do all hiring except for the 
few service technicians hired 

by the owner) never seek the bulk of the applications submitted 
by individuals who seek employ
ment.  This asserted practice 
results in a procedure which, in practice, effectively screens out 

applications filed by union-rela
ted applicants (who presumably 
would not be referred to the Re
spondent by employees who are 

likely to know their employer is nonunion and does not pay 
union wages).  The Respondent™s 
predominant reliance on this 
procedure effectively precludes consideration of an entire class 
of applicant and it constitutes a discriminatory practice inher-
ently destructive of important employee rights.  Accordingly, I 
find that the record is sufficient to show animus and that ani-
mus otherwise is implicit in its discriminatory practices and can 
be found here even without specific proof of antiunion motiva-
tion, see 
J. E. Merit Constructors, Inc.,
 302 NLRB 301, 304 
(1991), and Great Dane Trailers, 388 U.S. 26, 34 (1967). 
Lastly, (6) I find that the record is sufficient to support an in-
ference that the Respondent an
tiunion animus was a motivating factor in its decision to fulfill its hiring needs almost exclu-

sively by referrals while at the 
same time, running want ads and 
accepting applications but ostens
ibly not bothering to look at 
those applications, conduct whic
h precluded even the consid-
eration of union affiliated applicants. 
Here, the Respondent attempts 
to refute the General Coun-
sel™s showing by asserting the legitimacy of it hiring practices 
and by making a collateral attack
 on the Union™s organizational 
practices.  In addition, it asserts that there is no credible evi-
dence that Stamper™s starting hour
ly rate was determined or 
influenced by his union membership. 
Turning to the issue of the Union™s Youth to Youth Program, 
it is apparent that the Union, as the collective-bargaining repre-
sentative of the sheet metal trade employees, has the status, the 
right and the obligation to pursue strategies and actions that it 
perceives to be in the interest of those it represents.  The fact 
that employees were given so
me minimal compensation while 
they are in the 6-month leave of absence period of their appren-

ticeship program or working for a nonunion contractor does not 
create some adversarial conflict of interest situation.  The Re-
spondent offers no case law in support of it assertions and I find 
that the record fails to present any type of conflict of interest 
outlawed by the Act, see the discussion in 
Montank Bus Co.,
 324 NLRB 1138, 1146Œ1147 (1997). 
The law otherwise permits a un
ion to make nonmalicious, 
noncoercive efforts to put pressure on a company to accede to a 
union™s bargaining demands or orga
nizational efforts or to pro-
test unfair labor practices, see 
Burns Security Services, 
324 NLRB 485 (1997), and here the Respondent shows no extraor-
dinary circumstance that would strip the Union of its rights to 
engage in organizational activities and to maintain the eco-
nomic status of its organizers.  By the same token, the use of 
union members, not otherwise employed in the trade, as paid 
ﬁsaltsﬂ does not affect their status as statutory employees and it 
does not deprive them or the Union of protection under the Act, 
compare, 
M. J. Mechanical Services,
 324 NLRB 812 (1997). 
The Board™s decisions in 
Sunland Construction Co
., 309 
NLRB 1224 (1992), and Ultrasystems Western Constructors
, 310 NLRB 545 (1993), found unequivocally that paid union 
organizers are statutory employee
s entitled to the protection of 
the Act, and the fact that thei
r employment period might be of 
limited duration does not act to
 invalidate that status. 
Here, several organizers testified that they had had occasion 
to be offered employment and that they accepted and worked 
for varying periods.  The organizers also testified as to their 
willingness to accept employment if offered and to work to the 
best of their ability and Stamper in fact did accept work and 
performed successfully.  Moreover, sheet metal worker posi-
tions and other jobs in the construction industry are recognized 
by the Board as being subject to frequent turnover and the Re-

spondent™s own records demonstrate that its business and its 
hiring practices show a heavy reliance on ﬁhelpersﬂ as com-
pared with more experienced ﬁinstallersﬂ and it has seasonal peaks and a high turnover in its ﬁhelperﬂ ranks.  Otherwise, the 

Respondent™s speculation about the 
availability of 
the applicant to work does not adversely affect
 their status as bona fide ap-
plicants and, accordingly, I find
 that consistent with Board 
president and the Supreme Court™s decision in 
NLRB v. Town & 
Country Electric, 516 U.S. 85 (1995), all the involved applicant 
discriminatees are bona
 fide applicants. 
Here, the real issue is the basic question of whether the union 
affiliated job applicant were discriminated against because of 
the Respondent™s bias against th
eir status.  Discrimination can 
be shown if the Respondent™s hiri
ng practices are such that they 
are inherently destructive of the applicant rights to be treated 
without discrimination, whether 
it be because of their national 
origin, religious discipline, sex, or membership or nonmember-
ship in a union. 
The utilization of blatant overt 
ﬁtestersﬂ or misinformation or 
untruths by covert ﬁtestersﬂ by a party that is the perceived 
victim of discrimination, espe
cially after it has experienced 
apparent discrimination, is a legitimate practice that does not 
adversely affect the credibility of the testers or the reliability of 
the information that may be developed.  Here, there is no indi-
cation that ﬁsaltingﬂ was a subterfuge to further any purpose 
unrelated to organizing and it is immaterial that the ﬁsaltsﬂ are 
 KEN MADDOX HEATING & AIR CONDITIONING 53unsuccessful or do not even distribute union authorization 
cards, petition for an election, or demand bargaining. 
Here, the record support a conc
lusion that the applicant dis-
criminatees were seriously interested in engaging in employ-
ment, they made no misrepresent
ation of their ability to per-
form the work involved or described in the Respondent™s ads, 
and their status as third-year apprentices, often with other ex-
perience, made them presumptiv
ely qualified for positions as 
both helpers and installers.  Th
e Respondent basically ignored 
their applications and it had no 
way of knowing the specifics of 
the individual qualifications at the time it rejected their applica-
tions for further consideration. 
Here, the Union and its organi
zers were not acting unilater-ally but sought employment foll
owing the Respondent™s public 
advertisements seeking helper
s and installers.  When union 
affiliated applicants filled out an application, the Respondent 
then applied an almost exclusively subjective procedure and 
ﬁneededﬂ to fill available positions only when it got a so-called 
ﬁreferralﬂ or when an apparent
 nonunion applicant arrived.  The 
Respondent thereby almost never ﬁn
eededﬂ to use its criteria of 
last resort, to look at applications on the ﬁtop of the pile,ﬂ the 

only way a noncovert union applicant could or would be con-
sidered. The Respondent advertised exte
nsively with ads that said 
helpers (as well as installers), were ﬁneededﬂ and in fact helpers 
were hired on 51 occasions between May 1995 and September 
1997.  Yet (with minor exceptions), the Respondent refused to 
even look at applications that we
re filed at various times (gen-
erally right after ads were publis
hed).  The alleged discrimina-
tees used the procedure advertis
ed but the Respondent basically failed to contact, interview or hire any of them.  The Respon-

dent used a different, unpublicized referral procedure which 
resulted in the hiring of only 
employees who were nonunion.  
The Respondent™s reliance on hi
ring only those who were re-
ferred by nonunion employees, 
essentially precluded union 
members from being considered and this hiring procedure al-
lowed the Respondent to perpetuate a nonunion work force.  
The ﬁpractical effect
ﬂ of the Respondent™s hiring practice was 
to preclude employment of union members and it reinforces the 

conclusion that the union applican
ts were not considered sim-
ply because of their union affiliation, see D
.S.F. Concrete 
Forms, 303 NLRB 890 (1991). 
Under these circumstances, I find that the Respondent has 
failed to persuasively rebut th
e General Counsel™s showing of 
unlawful motivation and, accordi
ngly, I find that the General 
Counsel has met its overall burden and shown that the Respon-
dent™s failure and refusal to cons
ider and hire the discriminatees 
named below violated Section 8(
a)(3) and (1) of the Act, as 

alleged. As noted above, on April 16, 1996, Jesse Stamper overtly applied for work in response to an ad run on April 14 seeking 
ﬁHeating & A/C Installers.ﬂ  Th
e same ad ran April 17Œ20 and 
April 27ŒMay 5, and Stamper checked on his application on 
May 13.  The same ad ran again between May 16 and 20 and 
Stamper™s followup call on June 12 resulted in contact with 
General Manager Walker and an interview that same day. 
A review of the Respondent™s hiring records showed that af-ter a lapse of 5 months it began hiring helpers again in mid-
April 1996.  It hired 9 helpers (i
ncluding covert applicant Re-
intjes) between April 15 and Ma
y 30, then hired Stamper in 
June and 12 more helpers between July 9 (when Reintjes inex-

perienced friend Barrows was hi
red), and mid-October.  Inter-
estingly, although the ads run in the spring of 1996, sought 

installers, not helpers, only helpers were hired and the next 
person hired as on installer 
was not hired until April 1997. 
When covert applicant Reintje
s was hired on May 7, he was 
asked what wage he needed and Walker readily agreed to ﬁat 
least $7.00 an hour.ﬂ  Stamper, on the other hand, was offered 

only $5 an hour and when he pointed his experience and pos-
session of tools, he was abruptly faced with a take-it-or-leave-it 
situation when Walker repeated that the position was for $5 an 
hour.  Of the 56 other individuals hired by Respondent during 
the relevant period, only 1 other individual, Barrows, who had 
no experience, was paid as low as $5 an hour and a review of 
the record of individuals hired 
by Respondent show that many 
individuals who listed no previous
 experience were paid at a 
significantly higher 
rate than Stamper. 
The Respondent™s animus has been discussed above and the 
Respondent was aware that Stam
per was a union organizer and, 
under these circumstances, I find 
that the General Counsel has 
made a showing sufficient to support an inference that the ac-
tivities of Stamper and the othe
r union organizers were a moti-
vating factor in Respondent™s de
cision to offer and pay Stamper 
little more than minimum wage.  Accordingly, the testimony 
will be discussed and the record evaluated in keeping the crite-
ria set forth in Wright Line, supra, and Transportation Man-
agement Corp., supra, to consider Respondent™s defense and 
whether the General Counsel has carried his overall burden. 
As pointed out by the Court, in 
Transportation Management Corp., supra:  an employer cannot simply present a legitimate reason for its 
action but must persuade by a preponderance of the evidence 
that the same action would have taken place even in the ab-
sence of the protected concerted activity. 
 Here, the Respondent contends th
at Walker offered all helpers 
$5 an hour and Walker implied that he then talks back and forth 
and arrives at a pay rate.  This assertion is refuted by Reintjes 
credible testimony that he first 
was asked, ﬁ[W]hat he needed,ﬂ 
and I find that Walker was mere
ly testifying in generalities 
when he discussed these events.  I find that Stamper gave a 
detailed and forthright description of his attempt to negotiate 
with Walker and I discredit Walker™s statement that Stamper 
ﬁdidn™t say anything.ﬂ 
Stamper had a valid reason to fear or believe that he 
wouldn™t be hired if he attempted to pursue a higher wage scale 
than Walker continued to offer.  Moreover, charges already had 
been filed at this date regardi
ng the Respondent™s failure to hire 
and it is possible to infer that the low rate was offered in antici-
pation that it would be reject
ed, while allowing the Respondent 
to establish a defense that it ha
d made employment offers to 
some union affiliated applicants.  Walker™s explanation that 
Stamper was given the lower ra
te only because he didn™t nego-
tiate harder is unpersuasive and I find that the Respondent has 

not shown that it would have of
fered and paid such a low rate 
were it not for Stamper™s union 
affiliation.  I further conclude 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 54that the General Counsel otherwise has met its overall burden 
of proof and I find that the Respondent™s offer and payment of 
a lower pay rate than other helpers was discriminatory and in 
violation of Section 8(a)(3) and 
(1) of the Act, as alleged. 
To the extent that the Respondent argues that it would not 
have hired all of the applicants
, even if it had chosen to con-sider these applicants for employment, the matter of the spe-

cific number of jobs is relevant 
to the compliance stage of this 
proceeding and does not affect the basic determination of the 
illegality of its practice inasmuch
 as there clearly were jobs 
available at the various
 times that the applications were ignored 
and the record shows that betw
een 51 helpers and 2 installers 
were hired May 18, 1995, and September 10, 1997. 
Although not all of the discrimi
natees will necessarily be 
matched with positions that were available and were filed by 

other applicants or so called 
referrals, determination of the 
matchup can be analyzed at the compliance stage of the pro-
ceeding in order to best fashion and implement a remedy that is 
balanced and which ﬁneutralizes
ﬂ the Respondent™s discrimina-
tion.  Otherwise, I find that applicant Hechinger failed to re-

spond to a phone call from the Respondent and thereby waived 
any claim for relief in this matter. 
The discriminatees™ participation in the Youth to Youth Pro-
gram and the issue of mitigation of damages (raised on brief by 
the Respondent), also is a matter for compliance and it does not 
act to preclude each person™s viability as a legitimate job appli-
cant.  As show by Stamper™s acceptance of a job offer and each 
applicants™ testimony, they were interested in accepting employ-
ment and were not precluded from doing so by their participation 
in the Union™s apprenticeship program.  The probability that 
many or most of them would ultimately return to the jobs from 
which they were on leave of absence, does not make them any 
less a victim of the Respondent™s discriminatory practices or any 
less entitled to relief.  Moreover, 
it would appear that the very 
practice that the Respondent co
mplains about (the Union pay-
ments to Youth to Youth organizers), arguably can be said to be 

classifiable as interim earning and thereby mitigation of damages.  
This, however, could undoubtedly frustrate the objections of the 
Act by undermining the deterrent effect of imposing a monetary 
burden on the wrong doer but, again, this is a matter for resolu-
tion at the compliance stage. 
CONCLUSIONS OF LAW 
1. Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(
6) and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. By engaging in a pattern or practice that allows screening 
of job applicants to determine suspected union sympathizers 
and by refusing to consider ap
plicants for employment unless 
they were referred by nonunion sources, Respondent discrimi-
nated in regard to hire in orde
r to discourage union membership 
in violation of Section 8(
a)(3) and (1) of the Act. 
4. By employing union sympathi
zer Jesse Stamper at a lower 
rate than other helpers because 
of his union affiliation the Re-spondent discriminated in regard to terms and conditions of 
employment and thereby discouraged union membership in 
violation of Section 8(a)(3) and (1) of the Act. 
REMEDY Having found that Respondent engaged in certain unfair la-
bor practices, I shall recommend that it be ordered to cease and 
desist therefrom and that it take certain affirmative action set 
forth below to effectuate the policies of the Act. 
It having been found that 
the Respondent unlawfully dis-
criminated against job applic
ants including Tyrone Moore, 
Peter Williams, Donald McQueen Jr., James Santacroce Jr., 

Devin Tice, Jason Tice, Gabriel Brooking, Ronald L. Cornwell Jr., Todd M. Huyghe, James A. Ha
le, Stephen M. Hill, Anthony 
R. Abel, Douglas A. Barkdull, Steven J. Rogers, George R. 
Sears, Anthony W. Smith, Theodore A. DeFronzie Jr., Brady P. 
Piercefield, Don A. Cambell, Lloyd T. Campbell, Ryan M. 
Striby, Jason A. Wiley, Eric J.
 Edwards, Craig A. Gruell, Dar-
lene J. Haemmerle, Frank J. Sullivan II, Michael J. Wheatley, 
Keith A. Peacher, Mark Chittum, Tim Choate, Michael Rohr, 
Steven Shea, Corey Stein, Jason Ellis, and David Walker, based 
on their suspected union sympathies
 and because they were not 
ﬁreferredﬂ to the Respondent, it will be recommended that Re-
spondent be ordered to consid
er them for employment and 
make them whole for any loss of earnings they may have suf-

fered by reason of the failure 
to give them nondiscriminatory 
consideration for employment, by payment to them of a sum of 
money equal to that which they normally would have earned in 
accordance with the method set forth in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), computed on a quarterly basis with inter-
est as computed in 
New Horizons for the Retarded
, 283 NLRB 
1173 (1987).2  It also having been found that the Respondent 
discriminatorily paid Jesse Stamper at a lower rate than other 
helpers, it will be recommended th
at he be made whole by pay-
ing him the difference between the $5-an-hour rate he received 
and the rate paid to other star
ting helpers with his experience, 
plus interest as noted above. 
Other considerations regarding 
the remedy and the specifics 
of the relief granted must wait until the compliance stage of the 
proceeding, see 
Fluor Daniel, Inc.
, 304 NLRB 970, 981 (1991); 
Dean General Contractors
, 285 NLRB 573, 573Œ574 (1987); 
and 3E Co., 322 NLRB 1058 (1997).  Otherwise, it is not con-
sidered necessary that a 
broad Order be issued. 
On the foregoing findings of fact
 and conclusions of law, on 
the entire record, and pursuant to Section 10(c) of the Act I 

hereby issue the following recommended
3ORDER The Respondent, Kim Maddox Heating & Air Conditioning, 
Inc., Indianapolis, Indiana, its officers, agents, successors, and 

assigns, shall 
1. Cease and desist from 
(a) Discriminating in the rate of pay offered and paid to ap-
plicants known to be a
ffiliated with a union. 
                                                          
 2 Under 
New Horizons, interest is computed at the ﬁshort term Fed-
eral rateﬂ for the underpayment of taxes as set out in the 1986 amend-
ment to 26 U.S.C. § 6621. 
3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings, conclusions, and recommended 

Order shall, as provided in Sec. 102
.48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for all purposes. 
 KEN MADDOX HEATING & AIR CONDITIONING 55(b) Refusing to consider for employment job applicants for 
the position of heating and air-conditioning helper and installer 
because they are members or sympathizers of the Union or 
because they were not referred to the Respondent. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, consider for 
hire Tyrone Moore, Peter Wi
lliams, Donald McQueen Jr., 
James Santacroce Jr., Devin Ti
ce, Jason Tice, Gabriel Brook-
ing, Ronald L. Cornwell Jr., 
Todd M. Huyghe, James A. Hale, 
Stephen M. Hill, Anthony R. Ab
el, Douglas A. Barkdull, Ste-ven J. Rogers, George R. Sears, Anthony W. Smith, Theodore 
A. DeFronzie Jr., Brady P. Pier
cefield, Don A. Cambell, Lloyd 
T. Campbell, Ryan M. Striby, Jason A. Wiley, Eric J. Edwards, 

Craig A. Gruell, Darlene J. Haemmerle, Fran J. Sullivan II, 
Michael J. Wheatley, Keith A. Peacher, Mark Chittum, Tim 
Choate, Michael Rohr, Steven Shea, Corey Stein, Jason Ellis, 
and David Walker in positions fo
r which they applied, or if 
such positions no longer exist, to
 substantially 
equivalent posi-tions and make them whole for any loss of earnings they may 
have suffered by reason of the 
discrimination against them as set forth in the remedy section of the decision. 
(b) Within 14 days of this Or
der, make whole Jesse Stamper for all losses he incurred as a result of the discrimination 
against him, in the manner specified in the remedy section and 
remove from its files any reference to the lower wages paid to 
Jesse Stamper and notify him in 
writing that this has been done 
and that its paying him lower wages will not be used against 

him in any way. 
(c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 

analyze the amount of backpay 
due under the terms of this Or-
der. (d) Within 14 days of service by
 the Region, post at its Indi-
anapolis, Indiana facilities and all current jobsites copies of the 
attached notice marked ﬁAppendix.ﬂ
4  Copies of the notice, on 
forms provided by the Regional 
Director for Region 25, after 
being signed by the Respondent™s authorized representative, 
shall be posted by the Respondent and maintained for 60 con-
secutive days in conspicuous pla
ces including all places where 
notices to employees are customarily posted.  Reasonable steps 

shall be taken by the Respondent to ensure that the notices are 
not altered, defaced, or covered by any other material. 
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a reasonable official 
on a form provided by the Region attesting to the steps the 
Respondent has taken to comply. 
                                                          
 4 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
The National Labor Relations Board has found that we violated 
the National Labor Relations Act 
and has ordered us to post and 
abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to consid
er for employment job ap-
plicants for the position of heating and air-conditioner helper 
and installer because they are members of sympathizers of the 
Union or because they have not been referred to the Respon-
dent. WE WILL NOT discriminate in the rate of pay offered and 
paid to job applicants known to
 be affiliated with a union. 
WE WILL NOT in any like or related manner interfering 
with, restraining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
WE WILL within 14 days from the date of the Board™s Or-
der, consider for hire Tyrone Moore, Peter Williams, Donald 
McQueen Jr., James Santacroce Jr., Devin Tice, Jason Tice, 
Gabriel Brooking, Ronald L. Cornwell Jr., Todd M. Huyghe, 
James A. Hale, Stephe
n M. Hill, Anthony R. Abel, Douglas A. 
Barkdull, Steven J. Rogers, Ge
orge R. Sears, Anthony W. 
Smith, Theodore A. DeFronzie Jr
., Brady P. Piercefield, Don 
A. Cambell, Lloyd T. Campbell,
 Ryan M. Striby, Jason A. 
Wiley, Eric J. Edwards, Crai
g A. Gruell, Darlene J. Haem-
merle, Fran J. Sullivan II, Michael J. Wheatley, Keith A. 

Peacher, Mark Chittum, Tim Choate, Michael Rohr, Steven 
Shea, Corey Stein, Jason Ellis, and David Walker in positions 
for which they applied, or if such positions no longer exist, to 
substantially equivalent positions
 and make them whole for any 
loss of earnings they may have suffered by reason of the dis-
crimination against, with interest. 
WE WILL within 14 days of the Board™s Order make whole 
Jesse Stamper for all losses incurred as a result of the discrimi-
nation against him, with interest. 
WE WILL, within 14 days from the date of the Board™s Or-
der, remove from our files any 
reference to Jesse Stamper™s 
lower rate of pay, and WE WILL, within 3 days thereafter, 
notify him in writing that this has been done and that the evi-
dence of this low pay rate will 
not be used against him in any 
way. 
 KEN MADDOX HEATING 
& AIR CONDITIONING, INC. 
Michael T. Beck and Belinda J Brown, Esqs., 
for the General Counsel.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 56Phillip J. Gibbons Jr. and Todd N. Nierman, Esqs., 
of Indian-apolis, Indiana, for the Respondent.
 Neal E. Gath and
 Michael E. Van Gordon, Esqs., 
of Indianapo-
lis, Indiana, for the Charging Party. 
SUPPLEMENTAL DECISION 
STATEMENT OF THE CASE 
RICHARD H. BEDDOW JR., Administrative Law Judge.  
This matter was heard in Indianapolis, Indiana, on March 2Œ5, 
1998, briefs were filed and a 
decision (JDŒ76Œ98) was issued 
on June 15, 1998. 
On June 7, 2000, the Board 
remanded this case for further 
consideration in light of 
the May 11, 2000, decision in 
FES, 331 NLRB 9.  On August 2, 2000, 
the parties were invited to 
file supplemental briefs addressi
ng the issues set forth in the 
Board™s remand, specifically addressing the framework of the 
FES decision as it applies to the record in this case. 
Subsequently, supplemental briefs
 were filed by the General 
Counsel and the Respondent.  The Respondent also moved to 
reopen the record to present evidence showing that the Charg-
ing Party improperly compensate
d the alleged discriminatees 
for their testimony as witnesses 
called by the General Counsel.  
Both the General Counsel and the Charging Party filed plead-
ings opposing the motion. 
The Respondent contends that in a Board hearing in the 
spring of 2000, it learned that pursuant to the Charging Party™s 
policy, Local 20 compensates ex-program participants for time 
spent testifying on behalf of the 
Board.  In addition, Local 20™s 
policy provides for reimbursement for parking expenses in-
curred when complying with the General Counsel™s subpoena 
and for time spent with the General Counsel™s attorneys while 
preparing for trial.  For this reason it sought to disallow the 

witnesses testimony, however
, Administrative Law Judge 
Bruce Rosenstein rejected the Respondent™s contentions. Here, the Respondent argues th
at under18 U.S.C. § 201(c)(3) 
a party may not compensate anot
her party™s witnesses, it argues 
that the practice is 
improper and tantamount to witness tamper-ing and it request that the witn
esses™ testimony be declared 
incompetent. 
The General Counsel™s first witness, Anthony Walker, is the 
Respondent™s general manager (and its former production man-
ager) and he subsequently also te
stified as one of the witnesses 
called by the Respondent.  The 
Respondent does not show that Walker™s first appearance occurred while he was denied his 
regular compensation from the Company nor does it suggest 
that Walker was incompetent to testify or that his appearance 
was improper. As noted by the General Counsel and the Charging Party, the 
Respondent cites no Board decision which supports its position 
and it appears that the genesis of its argument is based upon the 
dissenting opinion in NLRB v. Thermon Heat Tracing Services, 143 F.3d 181, 189 (5th Cir 1998).  Even that opinion, however, 
distinguishes the subject there 
under discussion, assertly pay-
ments to an informer to gather information, from payments 

from a union that are a subsidy to
 offset lower wage rates.  
Moreover, footnote 4 of that dissent notes that the rule does not 
appear to cover situations where an employee testifies at a trial 
yet continues  to be paid a sala
ry as an employee.  The Respon-
dent also cites 
Golden Door Jewelry Creations, Inc
., 865 F.Supp. 1516, 1524Œ1526 (S.D. Fla. 1994), affd. in part 117 
F.3d 1328, 1335 fn. 2 (11th Cir. (1997), also cited in the 
Ther-
mon Heat dissent, supra.  There, however, the court 
rejected 
the 
arguments that the payments to the witnesses fell within rule 
201(c)(2), but considered it to be an ethics question.   
The Therman Heat dissent goes on to note that the ABA 
Committee on Professional Ethics and Grievances in Formal 
Op 402 (1996), held that payment by an ﬁattorneyﬂ to compen-
sate a witness for losses due to time spent preparing for testi-
mony at trial does not violat
e Model Rules of Professional 
Conduct Rule 3.4(6), and I find that under the circumstances 

that are common to Board proceedings, a rule that would pro-
hibit reimbursement of out of pock
et or lost wage expenses of 
witnesses by either a respondent or a charging party would be 

punitive in nature, would tend to inhibit the availability of wit-
nesses and would serve no useful purpose in cases arising under 
the Act.  I also find that the alleged payments involved here are 

not shown to fall within any Federal Rules of Practice or ethical 
prohibitions and, therefore, the Respondent has not shown good 
cause that would require reopening of its record to allow the 
production of evidence bearing on this issue.  Accordingly, the 
Respondent™s motion is denied. 
As noted in my invitation to fi
le supplemental briefs, I made 
factual findings in my prior decision to the effect that the Re-
spondent advertised extensively with ads for helpers or in-
stallers that it ﬁneededﬂ and that it hired 51 helpers between 
May 1995 and September 1997, a period in which it refused to 
consider approximately 36 union
 organizers who were experi-enced third year apprentices qualified to meet the Respondent™s 

job requirements. 
Here, I adopt my prior finding 
of fact, discussion and con-
clusions of laws as set forth in
 the prior decision and as sup-
plemented by the additional disc
ussion, and the modified rem-
edy and order set forth below and, otherwise I find that cause is 
not shown that would require reopening of the record. 
Discussion 
On brief, the Respondent emphasi
zes that it is a residential 
heating and air-conditioning company and it asserts that ﬁin-
stallersﬂ must have 2 years of re
sidential experience to be quali-
fied for the position which encomp
asses the installation of resi-
dential HVAC equipment and duct work, including their asso-
ciated plumbing and electrical systems.  The same experience 

level is required for ﬁservice t
echnician,ﬂ who troubleshoot and 
repair residential HVAC equipment and it 
states that ﬁhelpersﬂ 
are considered entry level with no HVAC experience required.  
It reasserts its prior contention 
that the General Counsel failed 
to show animus, and argues that the discriminatees are not 
shown to be qualified for insta
ller and service technician posi-
tions.  It also argues that it would not have hired them (for 
helper positions) because the persons they did hire were more 
qualified or preferable under this policy to hire based upon 
ﬁexperience,ﬂ ﬁreferral,ﬂ or ﬁdate of application.ﬂ  Finally, it 
states that it would not have considered them for hire because 
their applications were comingl
ed chronologically with other 
nonreferred applications and uti
lized only after referral applica-
 KEN MADDOX HEATING & AIR CONDITIONING 57tion were exhausted by its policy to review ﬁthe most recent 
applications in the 
front of the pile.ﬂ 
In its supplemental brief, the General Counsel notes the 
Board™s new analytical framework applies it to the record, and 
urges that it has proven its case. 
A.  Refusal to Hire, Refusal to Consider for Hire Criteria 
In my earlier decision I stated that: 
 The Board endorses a causation test for cases turning 
on employer motivation, see 
Wright Line, 251 NLRB 1083 
(1980), approved in 
NLRB V. Transportation Management 
Corp., 
462 U.S. 393 (1983).  However, the foundation of 
Section 8(a)(1) and (3) ﬁfailure to hireﬂ allegations rest on 

the dolding [sic] of the Supreme Court ruling that an em-
ployer may not discriminate against an applicant because 
of that person™s union status, 
Phelps Dodge Corp. v. NLRB, 313 U.S. 177, 185Œ187 (1941). 
 I then went on to analyze the record based on the test set 
forth in Fluor Daniel, Inc., 304 NLRB 970 (1991), and 
KRI 
Constructors, 290 NLRB 802, 811 (1988), and case cited 
therein and stated: 
 The qualifications of a job applicant may be an ex-
pected element of why an employer might refuse to hire 
any individual and, accordingly, it is customary in relation 
to criteria (1) that the record be developed to show that an 
applicant has the basic job experience or training to match 
up with the position for which an employer is seeking or 
accepting applications.  Howeve
r, there is no requirement 
that the General Counsel show
 (at this stage of the pro-
ceeding), that an applicant has superior qualifications that 
would mandate his selection fo
r employment.  Therefore, 
a resolution of an applicant™s total qualifications beyond 
his basic suitability for the position involved is not an is-
sue relevant to the basic criteria necessary to prove a vio-
lation of the Act. 
 In FES, the Board held that in order to establish a discrimi-
natory refusal to hire, the General Counsel must first show: 
 (1) that the respondent was hiring, or had concrete plans to 
hire, at the time or the alleged unlawful conduct; (2) that the 
applicant had experience or training relevant to the announced 
or generally known requirements of the positions for hire, or 
in the alternative that the employer has not adhered uniformly 
to such requirements, or that the requirements were them-
selves pretextual or were applied as a pretext for discrimina-
tion; and (3) that antiunion animus contributed to the decision 
not to hire applicants. 
 In order to establish a discriminatory refusal to consider for 
hire, the General Counsel must show: 
 (1) that the respondent excluded applicants from a hiring 
process; and (2) that antiunion 
animus contributed to the deci-
sion not to consider the applicants for employment. 
 Once this established, the burde
n shifts to the Respondent to 
show that it would not have hire
d or considered the applicants 
even in the absence of their union activity or affiliation. 
B.  Refusal to Hire 
On pages 4 through 8 of its su
pplemental brief, the Respon-
dent list dates pertinent to its 
hiring of 2 installers, 3 service 
technicians, and 49
1 helpers (between May 18, 1995, and Octo-
ber 1997). 
This hiring occurred during th
e same timeframe, between 
May 18, 1995, and April 28, 1997, when 37 union applicants, 
with one exception (Jesse Stamper), were denied interviews, 
consideration, or hire.  This re
jection also occurred at the same 
time the Respondent ran ads on 22 days in May 1995 seeking 
helpers.  Respondent also ran ads in September 1995 seeking 
helpers and in April and May 1996 it put a sign in front of its 
facility and on the corner of its street stating that it was hiring 
helpers, and in March 1997 Res
pondent placed another ad in 
the newspaper advertising HVAC positions for which no ex-
perience was required.  It also 
ran other ads seeking installers, 
including ads on April 14 and 17Œ20 and May 16Œ20, the pe-

riod when Jesse Stamper was seek
ing employment (see p. 11 of 
the prior decision).  Ten ﬁhelpers
ﬂ were hired concurrently with 
the running of this installer ad (between April 15 and May 30), 
including Kent Holliday and covert union applicant Steven 
Reintjes and, finally, Jesse Stamper.  While Stamper was 
known to be a union organizer with several years experience, 
he was offered below rate wages of only $5 an hour and I reaf-
firm my previous conclusion th
at the Respondent™s action in 
this respect was discriminatory 
and an independent violation of 
Section 8(a)(3) and (1) of the Act.  Kent Holliday, however, 
was hired as a helper on May 13 but the Respondent brief (and 
the record) shows that within 3 
months (by August 13) he held 
a position as an installer when he 
is said to have referred his 
brother to the Respondent for a helper position. 
Under these circumstances, I find that the record supports the 
inference that the Respondent had 
a highly flexible criteria for 
installer qualification rather than a fixed or regularly followed 

standard.  I also infer that it 
filled its advertised (and unadver-
tised) needs for installers by hiring applicants as helpers and 
then giving them the position and 
responsibilities of installers after an on-the-job review of their skills.  This conclusion in 
turn shows that, in effect, more than two installer positions 
were filled and that some persons
 hired as helpers were actually 
expected to quickly function as installers.  Accordingly, the 
discriminatees herein, especially those who had residential 
installation experience, with th
ird year apprenticeship skills 
would appear to have the experience or training for the installer 
positions that appear to have been available.
2  Otherwise, the 
fact that it advertised for instal
lers in the spring of 1996, rather 
than helpers (as it did previously), while proceeding indirectly 

to hire 10 helpers, appears to
 be the Respondent™s apparent 
                                                          
 1 The General Counsel correctly states that 51 helpers were hired in-
asmuch as the Respondent™s list appears to omit covert applicant 
Stephen Reintjes and Jesse Stamper,
 the single union applicant who 
was hired. 
2 Under the 
FES decision it is not necessary to specifically ﬁmatch 
upﬂ applicants with specific jobs at this time and the compliance stage 
of a proceeding still may be used to
 address and determine the order in 
which the various discriminatees wo
uld have been offered instatement 
as helpers or installers and whethe
r and when they would have been 
advanced to an installer™s position.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 58reaction to the Union™s earlier 
application campaign and the filing of charges and it appears to be an apparent attempt to 
provide a basis for denying consideration to apprenticeship 
level union applicants. 
The net conclusion remains that the record clearly supports 
the finding that during the critical period, the Respondent re-
peatedly advertised that it ne
eded persons qualified as both 
helpers and installers, that it hi
red at least 53 persons for these 
positions while at the same time 
denying interviews or hiring to 
36 of 37 known union affiliated appl
icants and, therefore, I find 
that the General Counsel ha
s satisfied criteria (1). 
While the Respondent made a point of the ﬁresidentialﬂ na-
ture of its business, there is little in the way of persuasive evi-
dence to show that the skills employed in commercial installa-
tion of HVAC equipment and duct 
work are not readily trans-
ferable to residential work.  Otherwise, many of the applicants 
did have some specific residentia
l experience and testified that 
they had apprenticeship training and were third-year appren-

tices with experience that enabled them to cover a wide range 
of HVAC skills.  Significantly, the Respondent™s initial 1995 
ads for HVAC helpers specified ﬁno experience necessaryﬂ and 
its supplemental briefs also notes that helpers are considered 
entry level positions with no HVAC experience required.  How 

then can it rationalize any argument that third-year apprentices 
are not qualified as helpers or that
 it would not have hired them 
because the persons it did hire were more qualified or prefer-
able?  I conclude that it cannot. 
While it is arguable that not all of the union applicants were 
sufficiently experienced to be installers, it appears, as noted 
above, that the Respondent sometim
es advertised for installers 
but then hired applicants as helpers and then shortly thereafter 
advanced them to an installer™s
 position.  Under these circum-
stances I find that this indicates both that it did not adhere uni-

formly to its requirements and 
that the requirements were ap-
plied as a pretext for discrimination.  Accordingly, I find that 

the General Counsel has satisfied criteria (2). 
Criteria (3), animus, was discussed extensively in the prior 
decision and I find no reason to change my conclusion that 
antiunion animus was a motivating factor in the Respondent™s 
decision to fulfill its hiring needs almost exclusively by so-
called referrals while at the same time, running want ads and 
accepting applicants but ostensib
ly not bothering to look at 
those applications, conduct whic
h precluded even the consid-
eration of union affiliated applicants.  As also noted in the prior 
decision, this conclusion is reinforced by the Respondent™s 
discriminatory treatment of Stamper when it underpaid the only 
union applicant it did hire.  More
over, the fact that the Respon-
dent hired only 1 of 37 union affiliated job applicants, when it 

also hired over 50 nonaffiliated 
other applicants, also demon-strates statistical animus, see 
Glen™s Trucking Co.
, 332 NLRB 
880 (2000). The Respondent answers the Ge
neral Counsel™s showing by 
asserting that it would not have 
hired the union applicants be-
cause the individuals it did hire were more qualified or prefer-

able because of their experience, the fact that they were refer-
rals and the date of their application. 
Again, the prior decision subs
tantially addresses the Respon-
dent™s defense finding that th
e Respondent basically ignored 
their applications and it had no 
way of knowing the specifics of 
the individual qualifications at the time it rejected their applica-
tions without further consideration.  I also found that: 
 Organizers were not acting 
unilaterally bu
t sought em-
ployment following the Resp
ondent™s public advertise-ments.  When union affiliated applicants filled out an ap-
plication, the Respondent then applied an almost exclu-
sively subjective procedure and ﬁneededﬂ to fill available 
positions only when it got a so-
called ﬁreferralﬂ or when 
an apparent non-union applican
t arrived.  The Respondent 
thereby almost never ﬁneededﬂ to use its criteria of last re-
sort, to look at applications on the ﬁtop of the pile,ﬂ the 

only way a non-covert union app
licant could or would be 
considered. 
The Respondent advertised ex
tensively with ads that 
said helpers (as well as instal
lers), were ﬁneededﬂ and in 
fact helpers were hired on 51 occasions between May 
1995 and September 1997.  Yet (with minor exceptions), 
the Respondent refused to even
 look at applications that 
were filed at various times (generally right after ads were 
published).  The alleged discri
minatees used the procedure 
advertised but the Respondent basically failed
 to contact, 
interview or hire any of them.  The Respondent used a dif-
ferent, unpublicized referral pr
ocedure, which resulted in 
the hiring of only employees who were nonunion.  The 
Respondent™s reliance on hiring only those who were re-
ferred by nonunion employees essentially precluded Union 
members from being considered and this hiring procedure 
allowed the Respondent to perpetuate a nonunion work-
force.  Here, I also note that covert applicant Reintjes was hired 
even though he was not referred to Respondent by anyone.  He 
applied on April 15 and Respondent contacted him on April 30, to come in for an interview.  Between the date that Reintjes 
applied and the date Respondent 
contacted him, 10 other appli-
cants who did reveal their uni
on affiliation applied for em-
ployment with Respondent but none
 of those applicants were ever contacted by Respondent even though their applications 
were more recent than that of Reintjes.  Stamper overtly applied 
for employment with Respondent 
on April 16.  He then called 
Respondent on June 12, and was told to come in for an inter-
view, 2 months after he
 applied.  In the meantime, several other 
union affiliated applicants applied along with approximately 16 
nonunion applicants.  Stamper was neither referred nor was he 
the most recent applicant, but he was interviewed and then 
hired after he accepted a $5 hour rate of pay (Reintjes was 
given a $7 rate). 
In the applications of the in
dividuals hired by Respondent, 
five of the individuals put either
 ﬁselfﬂ or some variation of 
ﬁnewspaperﬂ in the box marked ﬁReferred by,ﬂ documentary 
evidence that tends to refute Manager Walker™s recollection 
that they were hired as referrals.  Under these circumstances, I 
find that the policies and practices upon which the Respondent relies to justify its actions were 
not uniformly applied, appear to 
be more pretextual than persuasive, and I again find that the 
Respondent has failed to persua
sively rebut the General Coun-
sel™s showing of unlawful motivation. 
 KEN MADDOX HEATING & AIR CONDITIONING 59A review of the record shows that six union members ap-
plied for employment with Respondent in May 1995.  Four of 
them listed on their applicatio
ns that they had taken HVAC 
courses at IVY Tech.  None of 
them were contacted but within 
3 months of their applications
 Respondent had hired five new 
helpers, and none of these indivi
duals™ applications reveal any 
prior HVAC training or experience. 
In September and October, 12 other union members applied 
for employment with Respondent
 in response to ads Respon-dent had placed in the local ne
wspaper.  Again a majority of 
these applicants listed their HVAC training and several listed 
their refrigerant certification.  
None of these applicants were ever contacted but Respondent hi
red four helpers and one in-staller.  Only one of those 
helpers listed any sort of HVAC 
experience or training on his applications. 
In April and May 1996 12 more union members applied and 
a majority of their applicati
ons mention HVAC or sheet metal 
layout and fabricati
on skill and experience as well as HVAC 
contractors as prior employers.  Only Stamper was interviewed 

or hired.  After these union members began applying, Respon-
dent put up two signs, one in front of its facility and one on the 
corner, stating it was hiring and soliciting applications for in-
staller and helper positions.  Wi
thin 5Œ6 months of the union 
organizer applications, Respondent 
hired over 20 helpers.  Only 
three of these individuals (not including Stamper and covert 
union member Reintjes), list an
y type of HVAC experience on 
their application. 
In March and April 1997 seve
n union members applied for 
employment in response to ads, 
at least one of which requested HVAC apprentices with no prior experience required.  Six of these applicants listed HVAC experience or training on their 
applications but none were ever contacted by Respondent.  
Within 5Œ6 months of their app
lications Respondent hired 20 
helpers and one installer.  Only one of the helpers listed any 
type of HVAC experience or trai
ning on his application.  Under 
these circumstances, and as further discussed in the ﬁRemedyﬂ 

section below, I specifically find that five of the six May 1995 
applicants were discriminatorily
 denied employment as helpers 
and are entitled to a make whole and instatement remedy.  I 

find that 5 of the 12 SeptemberŒ
October applicants were dis-
criminatorily denied employment as either helpers or installers 
and are entitled to a make whole and instatement remedy.  I 
find that each of the 12 union members who applied in April 
and May 1996 and each of those who applied in March and 
April 1997, were discriminatorily
 denied employment as help-
ers or installers and are entitled to a make whole and instate-

ment remedy. 
C.  Refusal to Consider 
The prior decision and the discussion above address the 
General Counsel™s animus burden.  Otherwise, the 
FES
 crite-
rion also requires the General Counsel to show that the Re-

spondent excluded applicants 
from the hiring process.  As noted in the prior decision, the record shows that the Respon-
dent failed and refused to review the application of or to inter-
view 36 of 37 union affiliated app
licants and it used its asserted 
policy of hiring primarily by 
referrals from current employees 
to screen out union affiliated 
applicants for employment and 
thus it effectively removed the un
ion applicants from its hiring 
process. The Respondent contends that it comingled the applications 
of the alleged discriminatees with the other (nonreferral) appli-
cations that were received and placed in a pile with the most 
recent in front and it followed a policy of contacting or attempt-
ing to contact the most recent applicants and that it tried to call 
several alleged discriminatees. 
Manager Walker testified that he only went to the nonreferral 
file on one or two occasions in 1995 through 1997 and that he 
didn™t know why the Company was running ads.  Cheryl 
Maddox, Respondent™s secretary/tr
easurer, testified that she 
called three union applicants (n
ames unknown) for interviews and that none called back.  Here, I find that Walker™s testimony 
is inconsistent with the record
.  As noted above, the Respon-
dent did interview and hire some
 nonreferrals (it admits to at least six) on widely separate occasions stretching between 1995 
and 1997 and not only at the time in late spring 1996 when 
Maddox made a few calls.  Moreove
r, Reintjes applied for em-
ployment with Respondent wit
hout revealing his union affilia-
tion on April 15, was not referred to Respondent by anyone.  
Respondent contacted him on April 30, to come in for an inter-
view.  Between the date that Reintjes applied and the date Re-
spondent contacted him, 10 other 
applicants who did not reveal 
their union affiliation applied 
for employment with Respon-
dent.  None of those applicants
 were ever contacted by Respon-
dent even though their applications were more recent than that 
of Reintjes.  Reintjes was neither referred nor the most recent 
applicant, and yet Respondent se
lected him to interview for a 
helper position.  The one occasion where it called Stamper 
clearly was an aberration and, otherwise, I find that the Re-
spondent™s explanations regarding its reliance on referrals, its 
continuous running of ads, and 
its practices for dealing with nonreferral applicants is inherent
ly unbelievable.  At the very 
least, it is highly questionable 
and it clearly does not persua-
sively show that it would not ha
ve considered these applicants 
even in the absence of their union affiliation. 
In summation, I find that the 
Respondent maintained policies 
and engaged in practices that ar
e contrary to basic prohibitions 
against discrimination in regard to
 hire, accordingly, I find that 
the General Counsel has met its overall burden and shown that the Respondent™s failure and refusal to consider and hire the 
discriminatees named below violated Section 8(a)(3) and (1) of the Act, as alleged. 
CONCLUSIONS OF LAW 
1. Respondent is an Employer engaged in commerce within 
the meaning of Section 2(
6) and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. By engaging in a pattern or practice that allows screening 
of job applicants to determine suspected union sympathizers 
and by failing and refusing to c
onsider applicants for employ-
ment or failing and refusing to 
employ job applicants for posi-
tions as HVAC helpers or installers unless they were referred 
by nonunion sources and because they are members of the Un-
ion or because of their union 
sympathies, Respondent discrimi-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 60nated in regard to hire in violation of Section 8(a)(3) and (1) of 
the Act. 
4. By employing union sympathi
zer Jesse Stamper at a lower 
rate than other helpers because 
of his union affiliation, the Re-
spondent discriminated in regard to terms and conditions of 

employment in violation of Sect
ion 8(a)(3) and (1) of the Act. 
REMEDY Having found that the Respondent engaged in certain unfair 
labor practices, I shall recommend 
that it be ordered to cease 
and desist therefrom and that it take certain affirmative action 

set forth below to effectuate the policies of the Act. 
It having been found that 
the Respondent unlawfully dis-
criminated against job applic
ants including Tyrone Moore, 
Peter Williams, Donald McQueen Jr., James Santacroce Jr., 

Devin Tice, Jason Tice, Gabriel Brooking, Ronald L. Cornwell Jr., Todd M. Huyghe, James A. Ha
le, Stephen M. Hill, Anthony 
W. Smith, Theodore A. DeFronzie Jr., Brady P. Piercefield, 
Don A. Campbell, Lloyd T. Cam
pbell, Ryan M. Striby, Jason 
A. Wiley, Eric J. Edwards, Cr
aig A. Gruell, Darlene J. Haem-
merle, Frank J. Sullivan II, Michael J. Wheatley, Keith A. 
Peacher, Mark Chittum, Tim Choate, Michael Rohr, Steven 
Shea, Corey Stein, Jason Ellis, and David Walker, based on 
their suspected union sympathies and because they were not 
ﬁreferredﬂ to the Respondent, it will be recommended that Re-
spondent be ordered to consider 
them for employment.  It also 
is recommended that the Respondent be order to offer those 

named below immediate and full instatement to certain dis-
criminatees in the position of helper or installer, without preju-
dice to their seniority or other rights and privileges and make 

them whole for any loss of earnings they may have suffered by 
reason of the failure to give them nondiscriminatory considera-
tion for employment, by payment to them of a sum of money 
equal to that which they normally would have earned in accor-
dance with the method set forth in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), with interest as computed in 
New Horizons 
for the Retarded,
 283 NLRB 1173 (1987).
3                                                          
 3 Under 
New Horizons, interest is computed at the ﬁshort term Fed-
eral rateﬂ for the underpayment of taxes as set out in the 1986 amend-
ment to 26 U.S.C. § 6621. 
In accordance with 
FES and Dean General Contractors,
 285 NLRB 573 (1987), refusal-to-hire disc
riminatees are entitled to a make whole remedy.  It is noted that it is well established that 
when ambiguities or uncertainties exist in compliance proceed-
ings, doubts should be resolved in favor of the wronged party 
rather than the wrong doer, see 
Paper Moon Milano
, 318 NLRB 962, 963 (1995), and 
United Aircraft Corp.
, 204 NLRB 1068 (1973).  Under these circum
stances, it should be found that the discriminatees who were refused employment at a time 
when their applications were ﬁfreshﬂ see 
Eckert Fire Protec-
tion, 332 NLRB 198 (2000), and when the Respondent contem-poraneously and discri
minatorily hired nonunion applicants for 
available positions, would have been hired and, accordingly, 

these discriminatees are entitled to instatement and a make 
whole remedy, as follows:  5 of the following 5 of the 6 (Peter 
Williams, Tyrone Moore, Donald McQueen, Jon Santacroce, 
Devin Tice, and Jason Tice), who applied between May 18 and 
25, 1995; 4 helpers 1 installer of the 12 (Gabriel Brooking, 
Ronald Cornwell, Todd Huyghe
, Gene Hail, Stephen Hail, 
Anthony Abel, Douglas Barkdull, Steven Rogers, George 
Sears, Anthony Smith, Brady Piercefield, and Theodore De-
fronzo Jr.), who applied betwee
n September 7 and October 5, 
1995; Don Campbell, Lloyd Cam
pbell, Ryan Striby, Jason 
Wiley, Eric Edwards, Craig Gruell, Darlene Haemmerle, Frank 
Sullivan, Michael Wheatley, Keith Peacher, and Kevin Heck-
inger who applied between April 16 and May 20, 1996; and 
Timothy Choate, Mark Chittum,
 Michael Rhohr, Steve Shea, 
Cory Stein, Jason Ellis, and David Walker who applied be-
tween March 12 and April 25, 1997; leaving to compliance the 
determination of specific individuals and any limits on the in-
statement remedy and the extent or tolling of the Respondent™s 
liability where the Respondent will have the opportunity to 
show limiting factors, see 
Ferguson Electric Co.,
 330 NLRB 
514 (2000), and 
Serrano Painting,
 331 NLRB 928 (2000).   
It also having been found that
 the Respondent discriminato-
rily paid Jesse Stamper at a lower rate than other helpers, it will 
be recommended that he be made whole by paying him the 
difference between the $5-an-hour rate he received and the rate 
paid to other starting helpers with
 his experience, plus interest as noted above.  Otherwise it is not considered necessary that a 

broad Order be issued. 
[Recommended Order omitted from publication.] 
 